Case 1:18-cV-03857-ENV-PK Document 66 Filed 03/13/19 Page 1 of 9 Page|D #: 963

UNITEI) S'I`A'I`ES DISTRICT COURT

 

EASTERN DISTRICT OF NEW YORK Case No.18ev3857
DISH NETWORK LLC RANA DEFENDANTS
OPPOSITION TO
CERTIFICATE OF DEFAULT
Plaintiff
Vs.
GOYAL GROUP INC. and CHANDRA GOYAL ATTORNEY DECLARATION

D/b/a Goyal Group, RANA TECHNOLOGY INC., and
MOHAMMAD RANA dfb/a Family Phone, ABCl NYC INC.
RS NYCl, INC.ABC WIRELESS ZINC. NEARAJ BHALLA,
LOMANTHANG, INC.,
And SONAM SANGPO d/b/a ABC Wireless NYC,
ABCl NYC INC. and
SONAM SANGPO d/b/a ABC Wireless NYC,

Defendants

 

I, Madhureema Gupta declare as, follows:

l. I am an attorney for the defendant Rana Technology lnc and Mohammed Rana. I am
licensed to practice law in New York. I make this declaration in opposition to motion for

certification of default against Rana. based on the files maintained in office and information

provided to me by the defendant and personal knowledge

THE DEFENDANTS COMPLIED WITH TI-IE COURT ORDER OF
DOCUMENT PRODUCTION.

7. The defendant served the plaintiff the followings document on 3AM of February 2,
2019 via email to plaintiff s attorney Mr. Ferguson at

Ste Dhen. FerquSOn@hnb||C.COm along With response to interrogatories This

was received by Mr., Ferguson.

Case 1:18-cV-03857-ENV-PK Document 66 Filed 03/13/19 Page 2 of 9 Page|D #: 964

T he internet prints out of email to plaintiff attorney Mr. Ferguson from the
undersigned Gmail account EXHIBIT 2 along with the 69 pages of defendants’
response which was entailed to the plaintiijr counsel Mr. Ferguson is attached

herewiih, as EXHIBIT 2A AND EXHIBIT 2B.

The Exhibit 2A AND 2B Which was emailed to plaintiffs counsel on 2/2/2019 at

3AM midnight of 2/1/2019, in response to plaintiff’s request for document

production consists the following documents:

l. RANA TECHNOLOGY INC.FIL]NG RECEIPT, (as Exhibit l)

2. PAY PAL RECEIPT (as Exhibit 2)

3. INTERNE'IS PR]NT OUT MOHAMMAD FACEBOOK ACCOUI`NT. (as Exhibit 3)

4. QUARTERLY STlO(} SHOW]NG THAT THE RANA TBCNILOGY lNC. WAS

DISSOLVE (as Exhibit 4)

5. STATEMENT OF RANA TECNOL)OGY INC. (as EXHIBH` 5)

6. MOHAMMAD RANA TAXRETURNAS SELF EMPLOYED (as EXI-IIBIT 6)

7. B[LLU BARBUR CORP AND BILLU BARBER CORPORAT[ON FlL[NG RECEIPT.
AND BILLU BARBER CORP ClOSED. (as EXHIBIT n

8. MR. RANA BANK STATEMENT (as EXHIBIT 8).

BASED ON THE ABOVE FACTS THE DEFENDANT RANA TECHNOLOGY INC
AND MOHAMlVIAD RANA COMPL]ED WITH THE COURT ORDER TO
PLAINTIFF REQUEST OF DOCUMENT PRODUCTION, THE DEFENDANT
PROVlDED THE PLAINTIFF ALL THE DOCUMENTS THE DEFENDANT HAD IN
HIS POSSESSION, THEREFORE THE SANCTION SHOULD NOT BE ISSUED
AGAINST THE ABOVE DEFENDANTS FOR NONCOMPLIANCE OF COURT

Case 1:18-cV-03857-ENV-PK Document 66 Filed 03/13/19 Page 3 of 9 Page|D #: 965

ORDER, BECAUSE THE DEFENDANTS COMPLIED WITH THE COURT ORDER.

9. DEFAULT SHOULD NOT BE ENTERED AGAINST THE DEFENDANT RANA
TECHNOLOGY INC. AND MOHAMl\/IAD RANA

WHILE THE DEFENI)ANT DID NOT FILE A RESPONSE WITH THE
COURT ON TIME. THE I)EFENDANTS CONDUCT WERE EXECUSABLE

BECAUSE

THE DEFENDAN'IS DID NOT ANSWER THE AMENDED COMPLAINT ]N GOOD
FAITH BECAUSE THE DEFENI)AN'IS WERE HAV[NG SETI`LEMENT
NEGOTIATIONS WITH THE PLAINTIFF

The defendant Mohamad Rana and Rana Technology Inc. did not answer the amended
complaint as the defendant was having ongoing settlement negotiations with the plaintiff The
defendants were hoping to enter into settlement agreement with the plaintitf; therefore the

defendant did not answer the amended complaint in good faith.

The defendants are still having ongoing settlement negotiation with the plaintiti`. The
defendants are e positive for entering into settlement agreement with the plaintitfsoon.

10. DELAY IN RESPONSE '[O AMEWNDED COMPLAINT W]LL NOT CAUSE
PREJUDICE TO THE PLAINTIFF

Case 1:18-cV-03857-ENV-PK Document 66 Filed 03/13/19 Page 4 of 9 Page|D #: 966

The Defendants delay in responding was not culpable. The defendant has
meritorious defenses, and plaintiff will not suffer any prejudice in pursuing its
claim if plaintiff certification for default against Rana Technology Inc. and

Mohammad Rana is denied.

'Ihe plaintiif addition to the amended complaint was not related to the defendant The defendant
already answered to the plaintiff first complaint which relates to the defendant The plaintiff had all the
information and denial of the defendant regarding their issues in the complaint The defendant
responded to plaintiff intenegatories and served the plaintiff all the documents requested by the
plaintiff and which are relevant to plaintiff alleged allegations on 2/2//2019 via email to plaintiff
attorney Stephan Ferguson. The plaintiff received all the discovery information which were
relevant to plaintiffs claim against the defendant Mohammad Rana and Rana Technology
lnc., Therefore delay in filing response to plainti:|l` amended complaint will not prejudice the
phintiti`.

Prejudice is determined by whether a party will be indeed in perusing a claim. See
Knoebber, 244 f. 3D AT 701. The fact that a party may be denied a quick victory is
not sufficient to any relief from a default judgment Bateman v. United States postal

Service. 231F.3d 1220, 1225(9th Cir 2000). The delay must result in tangible harm
such as loss in evidence, increased difficulties of discovery, or granted opportunity of
fraud collusion. Audio Toys, 2007 US Dist LEXIS AT 9.

The undersigned emailed to plaintiffs counsel Mr. Ferguson, the defendant’s

response to interrogatories and the documents production, with two attachments on

2/2/2019 at 3AM.
Attachment l consists Exhibits lto 7, and Attachment 2 consists Exhibits 8, in total

Case 1:18-cV-03857-ENV-PK Document 66 Filed 03/13/19 Page 5 of 9 Page|D #: 967

69 pages of documents was emailed to plaintiffs counsel Mr. Ferguson on 2/2/2019 at
BAM in response The defendants provided the plaintiff all the documents the defendants
have as per court order. THE DEFENDANTS COMPLIED WITH THE COURT
ORDER OF D()CUMENT PRODUCTION.

The defendant responded to plaintiff interrogatories and served the plaintiff all the
documents which the defendant had in his possession, as per plaintiff requests The
document which Was served to plaintiff is relevant to plaintiffs alleged claim against
the defendant Here the discovery is almost complete The plaintiff will not be
prejudiced by delay in filing answer to amended complaint, where the addition to
amended complaint does not relate to the claim against the defendant The plaintiff
will not suffer tangible harm and be prejudiced With delay.

See Knoebber, 244 f. 3D AT 701. The fact that a party may be denied a quick victory
is not sufficient to any relief from a default judgment Bateman v. United States postal
service 231F.3d 1220, 1225(9th Cir 2000). The delay must result in tangible harm
Such as loss in evidence, increased difficulties of discovery, or granted opportunity of
fraud collusion. Audio Toys, 2007 US Dist LEXIS AT 9.

Allowing the case to move forward on merits after only a short delay, where the
defendant answered plaintiff interrogatories and provided plaintiff all the documents

as per plaintiff request for document production should not prejudice the plaintiffs

ability to legitimate the case

Case 1:18-cV-03857-ENV-PK Document 66 Filed 03/13/19 Page 6 of 9 Page|D #: 968

1 1. PLAINTIFF WILL NOT SUFFER PREJUDICE IF THE D§FAULT IS NOT
ENTERED AFGAINST THE DEFENDANT BECAUSE PARTIES REACHED

_s_E_TTLEMENT AGGREr;MENT

AFTER ON-GOING TELEPHONIC CONVERSATION AND EMAIL
COMMINICATION. THE PLAINTIFF DISH AND DEFENDANT RAl\lA
TECHNOLOGY INC. MOHAMMAD RANA REACHED SETTLEMENT
AGREEMENT TODAY ON MARCH 13, 2019. ANEM_AIL PRINTOU_]_`
RELA TING TO REACHING SETTLEME]X_TAGGREMENTISATTACHE_Q

HEREWITH AS Eé\’HIBIT 3.

Case 1:18-cV-03857-ENV-PK Document 66 Filed 03/13/19 Page 7 of 9 Page|D #: 969

CONCLUSION

Based on the above reasons, the defendant requests that this court should not
sanction the defendant Mohammad Rana and Rana Technology Inc because the
defendants complied with the court order of production of documents to plaintiff
request And the default should not be entered against the defendant Rana Technology
Inc and Mohammad Rana BECAUSE PLAINTIFF DISH AND DEFENDANT
RANA TECHNOLOGY INC. AND MOHAMMAD RANA REACHED a

SETTLEMENT AGREEMENT. And any further relief as the court may deem just

and proper.

Dated 3/13/2019 /s/ Madhureema Gupta

 

Madhureema Gupta, Esq.
Attorney for the defendants
Rana Technology Inc., and
Mohammad Rana d/b/a Farnily
Address: 37-11 74 Street, Suite 201,
Jackson Hts, NY l 1377

Phone Tel:917-842-2246/

Fax: 718-478-6579

Case 1:18-cV-03857-ENV-PK Document 66 Filed 03/13/19 Page 8 of 9 Page|D #: 970

To,
Plaintiff Attomeys

J ames T. Sanders
Skarzynski, Black, LLC

One Battery Plaza, 332“d floor,
New York, NY 10004

Tel; 212-820-7700

Fax 212-820-7740

Stephen M. Ferguson
Hagan Noll & Boyle. LLC
Two memorials City Plaza
820 Gessner, Suite 940
Houston, TX 77024
Telephone # 713-343-0478
Fax# 718-758-0146

 

Case 1:18-cV-03857-ENV-PK Document 66 Filed 03/13/19 Page 9 of 9 Page|D #: 971

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW

 

DISH NETWORK LLC

Plaintiff CIVIL ACTI()N NO. 18cv3857

Vs.

GOYAL GROUP INC. and CHANDRA GOYAL
D/b/a Goyal Group, RANA TECHNOLOGY INC., and
MOHAMMAD RANA d/bfa Family Phone., ABCl NYC INC.
RS NYC], INC.ABC WIRELESS ZINC. NEARAJ BHALLA,
LOMANTHANG, INC.,
And SONAM SANGPO d/b/a ABC Wireless NYC,
ABCI NYC INC. and
SONAM SANGPO d/b/a ABC Wireless NYC,

Defendants

 

DECLARATION IN OPPOSITION TO PLAINTIFF CERTIFICATION OF DEFAULT

 

To the best of my knowledge, information and belief, formed after an inquiry reasonable under the
circumstances, the presentation of these papers or the contentions therein are not frivolous as defined
in subsection (c) of section 130-1.1 of Rules of the Chief Administrator (22NYCRR).

MADHUREEMA GUPTA, ESQ.

ATTORNEY FOR THE DEFENDANTS
RANA TECHNOLOGY INC., and

MOHAMMAD RANA dib/a Family Phone

37-11 74 Street, Suite 201,

Jackson Hts, NY 11377

Tel:9l 7-842-2246

Fax: 718-478-6579

To: -
Service of a copy of the within is hereby admitted

Dated:

 

 

N()TICE OF SETTLEMENT
IS NOTICE OF SETTLEMENT IS PART OF THE LITIGA TION BAG WHICH TO BE FILED IN COURT)

PLEASE TAKE NOTICE
That the within is a (certified) true copy of a
Entered in the office of the clerk of the within named court on

That an Order of which the within is a true copy will be presented for settlement
to the Hon.

